                         IN THE UNITED STATES DISTRICT COURT                      ocr iT2in8
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division                      Pi'eRK U.S.         ' uOURT


 IN RE:INFORMATION ASSOCIATED
 WITH GAB AI,INC. ACCOUNTS/USER
 IDS: @CHAD_BAGWELL,CHAD                                 Case No   3^lgs\iC^ 1
 BAGWELL,AND PAUL ROSENFELD'S
 CHEMIST THAT ARE STORED AT                              Filed Under Seal
PREMISES CONTROLLED BY GAB AI,
INC.




                                            ORDER


       WHEREAS,the United States has moved to seal the search warrant and all

accompanying documents, the related notice preclusion order and all accompanying

documents, and the Memorandum in Support of its motion, pursuant to Rule 49(B)ofthe

Local Criminal Rules for this Court; and

       WHEREAS,the Court, having found that revealing the material sought to be sealed

would jeopardize an ongoing criminal investigation; having considered the available

alternatives that are less drastic than sealing, and finding none would suffice to protect the

government's legitimate interest in concluding the investigation; and finding that this

legitimate government interest outweighs at this time any interest in the disclosure ofthe

material; it is hereby

       ORDERED,ADJUDGED,and DECREED that the search warrant and all

accompanying documents, the related notice preclusion order and all accompanying

documents, and the Memorandum in Support of its motion, will be SEALED for a period of

two years from the date ofthis Order, or until further order ofthe Court. The public is given
notice to object by this Order and may request a hearing before this Court on the question of

whether the above-captioned matter should be unsealed.



IT IS SO ORDERED.




                                                        M
                                           Roderick C Young
                                           United States Magistrate I




Date
         4^
        jMrginia
Richmond,A^irginia
